Citation Nr: 1744036	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  13-29 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to a compensable rating for right ear seborrheic dermatitis.

7.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to April 1983. 

This appeal is before the Board of Veterans' Appeals (Board) from June 2010 and January 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had hepatitis C at any point since the time of his October 2009 claim for benefits. 

2.  No right eye disability is the result of in-service infrared light exposure or in-service rash, or is related to service in any other way.

3.  Neither right ear hearing loss nor tinnitus began during service, is the result of in-service noise exposure, or is related to service in any other way.

4.  No cervical spine disability began during service or is related to service in any other way.  

5.  The Veteran's right ear seborrheic dermatitis does not affect 5 percent or more of the entire body or exposed areas or require systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

6.  The criteria for a compensable rating for right ear seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in October 2009 and August 2012 letters.  As to VA's duty to assist, the Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his claimed right ear hearing loss and tinnitus in November 2009 and August 2013.  VA examinations were not obtained in connection with the service connection claims for hepatitis C, a right eye disability, and a cervical spine disability.  As discussed below, there is no medical or other competent evidence of hepatitis C; or evidence indicating that a current right eye disability or cervical spine disability may be associated with service such as competent evidence suggesting a nexus or credible evidence of continuity of symptomatology; or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Also, in this case, the Veteran's service treatment records are unavailable
for the period of service from September 9, 1976 to July 01, 1981, as reflected in a July 2013 Formal Finding of Unavailability of Service Treatment Records of the AOJ.  Where claimant's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

A.  Hepatitis C

As reflected in the Veteran's August 2016 testimony before the Board, he asserts that he has been diagnosed with hepatis C since the 1980s, and that he has had all of his recent medical care from VA.  However, the extensive medical record, including VA treatment records dated from July 2001 to June 2017, while reflecting numerous other medical conditions, contain no diagnosis, finding, or history of hepatitis C.  

There is no competent evidence that the Veteran had hepatitis C at the time of his October 2009 claim for benefits or has had it at any time since, and the Veteran has not identified or submitted any.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, service connection for hepatitis C must be denied.  

B.  Right eye disability

As reflected in his testimony during a May 2014 decision review officer (DRO) hearing and August 2016 Board hearing, the Veteran asserts that he has current residual right eye disability due to service.  Specifically, he has asserted that such disability might be due to exposure to infrared light, or a fungal skin infection that spread to the area above his eye.  

The record, including a June 2012 VA treatment record, reflects that the Veteran currently has diagnoses of presbyopia, dry eye syndrome, refractive error, mild cataracts of both eyes, and chorioretinal atrophy of the right eye.  Congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of applicable legislation, and are generally not able to be service connected.  38 C.F.R. §§ 3.303(c), 4.9. 

Also, the Veteran's in-service rash above the right eye occurred during the period for which his service treatment records are available, and is well documented in service.  Such records reflect that in April 1981 the Veteran reported a rash of several bumps over the right eye orbit with some tenderness but no swelling or discoloration over the area.  

However, there is no competent evidence suggesting that any current right eye disorder is the result of his in-service rash above the eye or is otherwise related to service, or that the Veteran's in-service rash resulted in any residual disability of the right eye.  The only evidence of any residual eye disability is the vague assertions of Veteran.  He has not clearly described what disability, exactly, is the result of service; explained how such disability might be related to the in-service rash or infrared light exposure; or identified any competent evidence, such as a medical assessment, suggesting any nexus between a current eye disability and his in-service rash, in-service light exposure, or service in any other way.  

Therefore, the evidence is against a finding that any right eye disability is the result of in-service infrared light exposure or in-service rash, or is otherwise related to service.  Accordingly, service connection for a right eye disability must be denied.  

C.  Right ear hearing loss and tinnitus

In his October 2009 claim, the Veteran asserted service connection for "right ear infection w/residual hearing loss/tinnitus."  During his August 2016 Board hearing, the Veteran asserted that his hearing loss was the result of exposure to loud noise in service, including weapons fire in his infantry duties.  

The Veteran's service records reflect that he served as a heavy antiarmor weapons crewman and infantryman.  The Board thus finds that he was likely exposed to very loud noise including weapons fire in service.  However, the record does not reflect that such noise exposure or any other in-service event or condition resulted in current right ear hearing loss or tinnitus.

Service treatment records reflect that in August 1980 the Veteran complained of a sore on the right ear that was draining pus, and was assessed with a right ear funicle.  In April and May 1982 he was treated for a rash of the right ear that had been occurring for nine months, which involved discoloration and open sore change.  Such records also include an audiogram dated in January 1983.

The report of an August 1983 VA examination reflects no hearing complaints and that "No hearing loss is noted. The pinnae, external auditory canals and tympanic membranes appear normal."  

As reflected on November 2009 VA examination, the Veteran has a right ear hearing loss disability in his right ear but not left; he was diagnosed with mixed mild to moderately severe right ear hearing loss and clinically normal hearing in the left ear.  See 38 C.F.R. § 3.385.  On that examination, the Veteran reported in-service noise exposure to armored personnel carriers, tow missiles, and shoulder-fired rocket launchers, with hearing protection.  He also reported tinnitus, the time of onset of which he was unsure.  The examiner gave the following assessment:

[The Veteran] reported bilateral subjective tinnitus constant in the right ear intermittent/recurrent in the left ear.  His brief and occasional tinnitus in the left ear is inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure and his hearing was [within normal limits] per VA standards in the left ear today.  Therefore his tinnitus in the left ear is less likely as not due to military noise exposure or a HL [hearing loss] etiology in my opinion.  His tinnitus in the right ear is as least as likely as not due to the same etiology as his HL in my opinion but his essentially unilateral mixed HL pattern is inconsistent with [noise-induced hearing loss] and he used hearing protection in-service.  Therefore it is my clinical opinion that his tinnitus in the right ear is less likely as not related to military noise exposure.  However as [service treatment records] were not provided for review I cannot determine if any of his HL in the right ear (even though less likely as not related to noise exposure) began/occurred in service and therefore cannot determine whether his tinnitus might be related to his military service.  In addition it appears possible that his HL in the right is subject to change with medical treatment and therefore appears feasible that his tinnitus in the right ear could possibly be subject to change with medical treatment as well.

In August 2013, a VA physician reviewed the record and opined that the Veteran's "right ear hearing loss and tinnitus are not due to the chronic ear infections shown during service inclusive of the skin."  The examiner noted that the Veteran's hearing was normal at the time of release from active duty.  She also noted the August 1980 records reflecting that the Veteran was seen for cellulitis right pinna and draining sore right ear, that culture was taken, and furuncle diagnosed.  She noted the April and May 1982 treatment for right ear rash "on pinna" with assessment of rule out impetigo, and the August 1983 VA examination findings.  The examiner provided the following rationale for her opinion:

There is no objective evidence in the [service treatment records] of acute or chronic otitis externa or otitis media. The [Veteran's] infections were of the skin in front of his ear and of his pinna but did not involve the middle or inner ear.  There is no pathologic mechanism for skin infections that do not involve the external canal to lead to hearing loss and subsequent tinnitus.

The Board finds the November 2009 and August 2013 VA opinions probative in this case.  The November 2009 examiner, while he did not have review of the service treatment records, acknowledged the Veteran's history of in-service noise exposure but explained clearly why the nature of his current hearing loss and tinnitus were not likely the result of noise exposure.  He explained that the Veteran's "brief and occasional tinnitus in the left ear is inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure" and that the Veteran did not have left ear hearing loss.  Furthermore, the examiner explained that the Veteran's right ear hearing loss and tinnitus were likely due to the same etiology, and that his unilateral mixed hearing loss pattern was inconsistent with noise-induced hearing loss; he therefore determined that the Veteran's right ear hearing loss and tinnitus were unlikely related to noise exposure.

The Board notes the examiner's stipulation that, even though the Veteran's right ear hearing loss and tinnitus were unlikely related to noise exposure, he could not fully determine if any right ear hearing loss began in service, and thus could not determine whether his related right ear hearing loss might be related to service, as the service treatment records were not available to the examiner for review.  However, the January 1983 audiogram confirms that the Veteran did not have right ear hearing loss in service-a fact subsequently acknowledged by the August 2013 VA examiner, who did review the record; the January 1983  audiogram actually reflects better hearing in the right ear than in the left at most frequencies.  Furthermore, the August 1983 VA examination further confirms the absence of any right ear hearing loss, complaints, or problems.

The examiner, in short, clearly implied that unless right ear hearing loss had actually begun in service, neither it nor tinnitus would not have been considered related to service, as they were not of a noise-induced nature.  As discussed above, the record reflects that right ear hearing loss did not begin in service.  Given this, the Board finds that returning file to the November 2009 VA examiner, or any other examiner, to review the now-available service treatment records is not warranted.  

The Board also finds the August 2013 VA examiner's opinion persuasive.  The examiner reviewed the record and recognized the Veteran's documented in-service right ear infection.  However, as she explained, such infections were not the type that would affect any part of the ear that would lead to hearing loss or tinnitus.  There is no medical or other competent evidence contradicting this opinion.  

As the record has not reflected that right ear hearing loss or tinnitus had its onset until years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case.

Therefore, a preponderance of the evidence is against a finding that right ear hearing loss or tinnitus began during service, is the result of in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for both right ear hearing loss and tinnitus must be denied.  

D.  Cervical spine disability

During his August 2016 Board hearing, the Veteran testified that he began having neck pain in service from carrying full rucks during marches and the weight pulling on the neck.  He testified that he went to sick call for numbness in the arms and legs, but that they could not find anything wrong, and that he had had cervical spine surgery in 1999 or 2000.  

On August 1983 VA examination, approximately four months after his period of service, the Veteran reported a history of low back pain beginning about two months prior, which often radiated into his hips and lower extremities.  On examination, there was pain on pressure of the back but no spasm, straight leg raising test was positive at 70 degrees bilaterally, and lumbosacral spine X-rays were taken.  Examination of the head, face, and neck was normal, and there were no complaints of neck pain or problems.  

VA treatment records as early as November 2007 reflect medical histories and assessments of chronic cervical spine pain and cervical spondylosis with myelopathy.  

The Veteran's friend, G.C., in a statement dated in April 2011, stated that he had 12 years of military experience and had known the Veteran for 50 years as a neighborhood friend and while he was in the military.  G.C. stated that he was aware that the Veteran sustained numerous injuries while he was on active duty, and as a result he had to undergo surgery on his leg, back, and neck, which had a major impact on his quality of life.  He asserted that being an infantry soldier required the Veteran to undergo rough physical training like carrying 60-pound rucksacks with his weapon and missiles and long road marches.  G.C. further gave the opinion that the Veteran's "physical condition is a direct connection to his military service."

In this case, service connection for a cervical spine disability is not warranted.  The Board has considered the Veteran's assertions of neck pain in service from the physical nature of his duties, and his currently diagnosed cervical spondylosis with myelopathy.  However, there is no competent or credible lay of medical evidence linking such cervical spine disorder with service; and continuity of cervical spine symptomology has not been shown. 

On August 1983 VA examination, while the Veteran specifically described a history of low back pain in detail and was extensively examined for such, including by X-ray, there were no complaints of neck pain or problems and neck examination was normal.  The earliest treatment records regarding the Veteran's cervical spine are dated in the 2000s; while Veteran has reported having neck surgery as early as 1999 or 2000, this is still more than 15 years after his discharge from service.  

The Board recognizes the statement of G.C., but does not find it to be credible evidence of any continuity of cervical spine symptomatology.  The statement makes vague and general assertions that the Veteran "sustained numerous injuries while he was on active duty," and that, "[a]s a result, he had to undergo surgery on his leg, back, and neck."  The statement does not clarify what injuries the Veteran sustained, what surgery he underwent or when, or how G.C. knew the surgeries were due to in-service injury.  In this regard, while the Veteran reported having surgery on his neck, he has not asserted, and the record does not reflect, back or leg surgery.  Although there is no indication that G.C. is a medical expert, his statement is essentially a medical opinion linking general physical problems to unspecified in-service injuries, based on vague assertions and incorrect information, which he is not competent to make.  The statement does not establish any continuous cervical spine symptomology from the time of the Veteran's service to the present.  

As the record has not reflected that the Veteran's current cervical spine problems had their onset until years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.

Therefore, a preponderance of the evidence is against a finding that a cervical spine disability began during service or is related to service in any other way.  Accordingly, service connection for a cervical spine disability must be denied.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right ear seborrheic dermatitis is currently rated under Diagnostic Code (DC) 7806.  Under DC 7806, 60 percent is assigned for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  30 percent is assigned for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  10 percent is assigned at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Zero percent is assigned for dermatitis or eczema with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.

Also, DC 7800 provides ratings for scars or other disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  

Note (2) to DC 7800 provides that unretouched color photographs are to be taken into consideration under the rating criteria.  38 C.F.R. § 4.118. 

During his August 2016 Board hearing, the Veteran testified that, about three or four times a year, his right ear dermatitis would flare up and cause skin discoloration.  He testified that he informed his VA health care providers when he had a flare-up and treated it with cream.

A compensable rating for right ear seborrheic dermatitis is not warranted.

On September 2013 VA examination, the Veteran reported that his right ear dermatitis came and went and that he had no treatment other than "some cream" he applied as needed during flare ups.  It was noted that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck, and that the Veteran's condition currently affected none of the total body area or exposed area.  It was further noted that the Veteran's condition had no functional impact.

There is no other objective evidence regarding the Veteran's current right ear skin condition, including any medical findings or photographs during flare-ups.  Even considering the flare-ups of right ear dermatitis reported by the Veteran-which, according to him, occur three or four times a year-the record does not indicate disability approximating dermatitis affecting 5 percent or more of the entire body or exposed areas, systemic therapy, or any other criteria for a compensable rating under DC 7806.  Also, there is no indication in the record, even from the Veteran's description of his flare-ups, that his dermatitis has ever approximated any characteristic of disfigurement of the head, face, or neck, or any other criteria that would warrant a compensable rating under DC 7800.

Accordingly, a compensable rating for right ear seborrheic dermatitis must be denied in this case.


ORDER

Service connection for hepatitis C is denied.

Service connection for a right eye disability is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a cervical spine disability is denied.

A compensable rating for right ear seborrheic dermatitis is denied.


REMAND

During his August 2016 Board hearing, the Veteran testified that he began having pain in service from carrying full rucks during marches and went to sick call for numbness in the arms and legs, but that they could not find anything wrong.  He testified that he had back problems with left leg numbness.  

On August 1983 VA examination, approximately four months after his period of service, the Veteran reported a history of low back pain beginning about two months prior, which often radiated into his hips and lower extremities.  He reported that the pain was not daily, but was frequent and felt like pressure.  He also reported that there was no history of any specific injury and or operation on the low back.  On examination, there was pain on pressure of the back but no spasm, and straight leg raising test was positive at 70 degrees bilaterally.  Lumbosacral spine X-rays revealed no fractures.  The intervertebral disc spaces appeared normal except for slight narrowing at the L5-S1 interspace, which was noted to possibly be a normal variant.  No degenerative changes were present, and the impression was normal lumbosacral spine.

VA treatment records as early as November 2007 reflect a medical history and assessment of chronic low back pain with sciatica.  A November 2012 record reflects that, in light of the Veteran's low back pain, he was to have a magnetic resonance imaging (MRI) of the lumbar spine.  However, there are no subsequent treatment records regarding any MRI findings or whether any such MRI took place.

Thus, from the current record, it is unclear what, if any, current lumbar spine disability is currently diagnosed.  However, the Veteran has reported physical activity affecting his back in service.  Also, during his August 1983 VA examination, approximately four months after discharge, he reported low back pain beginning about two months prior radiating into his lower extremities; lumbar spine X-rays revealed slight narrowing at the L5-S1 interspace; and straight leg raise was positive on physical examination.  Since November 2007, a history of low back pain with sciatica has been noted.  Given this, and noting again VA's heightened duties in this case considering that a portion of the service treatment records is missing, any outstanding records regarding the current nature and diagnosis for the lumbar spine, to include results of MRI discussed in a November 2012 VA treatment record, are pertinent to the Veteran's claim and must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from November 2012 to the present regarding the Veteran's claimed lumbar spine disability, to include results of MRI discussed in a November 2012 VA treatment record.

2.  After completing the above and any other necessary development, to include obtaining a medical nexus opinion if deemed necessary, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


